DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/640,890 filed on 2/21/2020 with effective filing date 8/23/2017. Claims 1-10, and 12-13 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3 & 6-8, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 2016/0284235 A1 (IDS) in view of Chang et al. US 2017/0091974 A1. 
Per claim 1, Zhang discloses a street view service method comprising: causing a street view service server to receive a first path image of a first path from a first image processing apparatus (para: 22, e.g. the image acquiring unit is configured to acquire an image of the road ahead and send the image to the central processing unit, in real time), the first image processing apparatus generating an omnidirectional image (para: 50, e.g. the display apparatus may receive the map information and street image from the user terminal to estimate the course of travel; the street image may be the real-life image of the corresponding street, and depending on cases, the street image may be provided as a graphic image or 3D picture; the street image may also be provided so that the street image can be rotated 360 degrees).
Zhang fails to explicitly disclose causing the street view service server to generate first user provision information for a street view service for the first path on the basis of the first path image; and causing the street view service server to transmit the first user provision information to a user apparatus.
Chang et al. however teaches causing the street view service server to generate first user provision information for a street view service for the first path on the basis of the first path image (para: 32 & 34, e.g. the user terminal 200 may store a location value in every photograph through an external device such as GPS log; if the user connects the display apparatus 100 to the user terminal 200, a street image is provided according to a course of travel based on the location information tagged in the photographed data; the photographed data may be displayed overlapping on the displayed street image; the above operation may be executed instantly upon receipt of the photographed data, or in response to input of a user command); and causing the street view service server to transmit the first user provision information to a user apparatus (para: 27 & 35, e.g. the display apparatus 100 may display the corresponding photographed data. In such a situation, the user may receive information about the course of travel from the user terminal 200; the display apparatus 100 may estimate the course of travel of the photographing apparatus using the location information included in the photographed data),  the first user provision image information including i) an actual image captured along a specific path on a map or ii) video captured along a specific path (para: 118, e.g. If there is a photograph that corresponds to the location information of the displayed street image from among the photographs received from the user's digital camera while the street images corresponding to the user's course of travel are displayed.. the corresponding photograph may be displayed as a sub-screen on the display screen as illustrated in FIGS. 5A and 5B). 
	Therefore, in view of disclosures by Chang et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Zhang and Chang et al. in order to extract position information from an image and map image including a visual element indicating a position associated with the image is displayed based on the extracted position information of the image. 
Per claims 2 & 7, Zhang further teaches the street view service method of claim 1, wherein, the first user provision information includes first user provision image information and first control information, and the first control information is information for controlling the image information through the user apparatus (para: 22-23, e.g. the bracelet is further provided with an image acquiring unit and a first vibrating unit which are both connecting to the central processing unit; the image acquiring unit is configured to acquire an image of the road ahead and send the image to the central processing unit, in real time; an image acquiring unit is disposed in the bracelet so that a condition of the road ahead is obtained in real time, which allows warning the user about an obstacle on the road through the first vibrating unit upon recognizing the obstacle in the image, so as to ensure the security of blind people during outside walking).
Per claim 3, Zhang further teaches the street view service method of claim 2, wherein, the first image processing apparatus is a wearable apparatus (para: 23, e.g. an image acquiring unit is disposed in the bracelet so that a condition of the road ahead is obtained in real time).

Per claim 6, Zhang discloses a street view service server for a street view service, the street view service server comprising: a communication unit for data communication with a user apparatus (para: 22, e.g. the image acquiring unit is configured to acquire an image of the road ahead and send the image to the central processing unit, in real time); and a processor operatively connected to the communication unit, wherein the processor is configured to: receive a first path image of a first path from a first image processing apparatus (para: 22, e.g. the image acquiring unit is configured to acquire an image of the road ahead and send the image to the central processing unit, in real time); the first user provision information being an image generated through post-processing of the first path image (para: 22-23, e.g. the bracelet is further provided with an image acquiring unit and a first vibrating unit which are both connecting to the central processing unit; the image acquiring unit is configured to acquire an image of the road ahead and send the image to the central processing unit, in real time; an image acquiring unit is disposed in the bracelet so that a condition of the road ahead is obtained in real time, which allows warning the user about an obstacle on the road through the first vibrating unit upon recognizing the obstacle in the image, so as to ensure the security of blind people during outside walking).
Zhang fails to explicitly disclose generate first user provision information for a street view service for the first path on the basis of the first path image; and transmit the first user provision information to the user apparatus. 
Chang et al. however teaches generate first user provision information for a street view service for the first path on the basis of the first path image (para: 32 & 34, e.g. the user terminal 200 may store a location value in every photograph through an external device such as GPS log; if the user connects the display apparatus 100 to the user terminal 200, a street image is provided according to a course of travel based on the location information tagged in the photographed data; the photographed data may be displayed overlapping on the displayed street image; the above operation may be executed instantly upon receipt of the photographed data, or in response to input of a user command); and transmit the first user provision information to the user apparatus (para: 27 & 35, e.g. the display apparatus 100 may display the corresponding photographed data. In such a situation, the user may receive information about the course of travel from the user terminal 200; the display apparatus 100 may estimate the course of travel of the photographing apparatus using the location information included in the photographed data). 
	Therefore, in view of disclosures by Chang et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Zhang and Chang et al. in order to extract position information from an image and map image including a visual element indicating a position associated with the image is displayed based on the extracted position information of the image. 
Per claim 8, Zhang further teaches the street view service server of claim 7, wherein, the first image processing apparatus generates an omnidirectional image, and the first image processing apparatus is a wearable apparatus (para: 23, e.g. an image acquiring unit is disposed in the bracelet so that a condition of the road ahead is obtained in real time).
Per claim 12, Zhang further discloses the street view service method of claim 1, wherein the omnidirectional image is based on a video captured along a specific path (para: 50, e.g. the display apparatus may receive the map information and street image from the user terminal to estimate the course of travel; the street image may be the real-life image of the corresponding street, and depending on cases, the street image may be provided as a graphic image or 3D picture; the street image may also be provided so that the street image can be rotated 360 degrees).
Per claim 13, Chang et al. further teaches the street view service server of claim 8, wherein the omnidirectional image is based on a video captured along a specific path para: 118, e.g. If there is a photograph that corresponds to the location information of the displayed street image from among the photographs received from the user's digital camera while the street images corresponding to the user's course of travel are displayed.. the corresponding photograph may be displayed as a sub-screen on the display screen as illustrated in FIGS. 5A and 5B).
The motivation to combine is same as claim 6. 

Allowable Subject Matter
6.	Claims 4-5 & 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed on 11/25/2020 have been fully considered but they are not persuasive. 
	Applicant assert on page 7 for claim 1 & 6, both of the references does not disclose causing the street view service server to generate first user provision information for a street view service for the first path on the basis of the first path image; and causing the street view service server to transmit the first user provision information to a user apparatus. 
	Examiner respectfully disagrees and points to second reference Chang, where Change teaches in the user terminal 200 may store a location value in every photograph through an external device such as GPS log; if the user connects the display apparatus 100 to the user terminal 200, a street image is provided according to a course of travel based on the location information tagged in the photographed data; the photographed data may be displayed overlapping on the displayed street image; the above operation may be executed instantly upon receipt of the photographed data, or in response to input of a user command); the display apparatus 100 may display the corresponding photographed data. In such a situation, the user may receive information about the course of travel from the user terminal 200; the 
	Examiner respectfully suggests that the claim limitations to be further clarified.
	
	Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. US 9080893, e.g. location information is extracted from photographed data.  The photographed data is linked to a course of travel having a pre-stored street image.
	France et al. US 2011/0066375 A1, e.g. an apparatus for providing navigational information associated with locations of objects includes an imaging device configured to acquire image data.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485